DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. Applicant states (pp. 15) that the cited references combined does not teach the amended limitation “generating one or more snapshots on the source file system based on the one or more snapshot policies that configure each snapshot to preserve one of a point-in-time archive of a state of a same portion of the source file system or a current data archive of the source file system;” Examiner respectfully disagrees.
Anglin teaches a system for replication of versions (i.e., snapshots) of an object from a source to a target storage, according to source/target retention policies specifying when to expire source/target versions [0006], but does not teach when to generate versions; however, Kottomtharayil teaches a schedule policy specifying (i.e., configuring) when (i.e., point-in-time) and how often to perform storage operations (i.e., snapshot policy) such as creating (i.e., generating) backup or replication copies (i.e., archive) (Kottomtharayil: [0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Kottomtharayil. One having ordinary skill in the art would have found motivation to enable Anglin’s users to specify their preferences for the numerous parameters of storage operations just like in Kottomtharayil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. US patent application 2017/0032006 [herein “Anglin”], in view of Kottomtharayil. US patent application 2007/0143371 [herein “Kottomtharayil”], and further in view of Bixby et al. US patent application 2005/0065986 [herein “Bixby”].
Claim 1 recites “A method for managing data in a file system over a network using one or more processors that execute instructions to perform actions, comprising: providing a source file system and a target file system that are associated based on a replication relationship, wherein the replication relationship is associated with one or more snapshot policies that are user selectable, and”.
Anglin teaches a system for replication of versions (i.e., snapshots) of an object from a source to a target storage (i.e., replication relationship), according to a source and a target retention policy (i.e., snapshot policy) respectively [0006].
Anglin does not disclose the limitation on “user selectable”; however, Kottomtharayil teaches storage operations performed according to a storage policy (i.e., snapshot policy) (Kottomtharayil: [0007]). Storage preferences can be specified as default, or selected by a system user or administrator (Kottomtharayil: fig. 5, [0029]).
Claim 1 further recites “wherein the replication relationship includes three or more different categories of parameters, including snapshot policy parameters, snapshot relationship parameters, and replication parameters, and wherein one or more snapshot policy parameters comprise one or more of a source file system root directory, a snapshot identifier, a blackout window, or a local retention rule, and”.
Anglin identifies every object by an object identifier and a version number (i.e., snapshot identifier) [0027], and replicates versions of objects according to source and target retention policies (i.e., local retention rules) [0006].
Claim 1 further recites “wherein one or more snapshot relationship parameters comprise one or more of a network address, an identifier of the target file system, a directory in the source file system that is the root directory of the replication relationship, a root directory in the target file system or a blackout period, and”.
Anglin does not disclose this limitation; however, Kottomtharayil’s storage policy includes snapshot relationship parameters such as a data source (i.e., directory in the source file system), and a preferred network pathway (i.e., directory in the target file system) to perform a storage operation (Kottomtharayil: [0029]).
Claim 1 further recites “wherein one or more replication parameters comprise one or more of a replication period, a replication root directory, or a replication target root directory;”
Anglin does not disclose this limitation; however, Kottomtharayil’s schedule policy (i.e., replication parameters) specifies when and how often (i.e., replication period) to perform storage operations (Kottomtharayil: [0027]).
Claim 1 further recites “generating one or more snapshots on the source file system based on the one or more snapshot policies that configure each snapshot to preserve one of a point-in-time archive of a state of a same portion of the source file system or a current data archive of the source file system;”
Anglin teaches a system for replication of versions of an object from a source to a target storage, according to source/target retention policies specifying when to expire source/target versions [0006], but does not teach when to generate versions; however, Kottomtharayil teaches a schedule policy specifying (i.e., configuring) when (i.e., point-in-time) and how often to perform storage operations (i.e., snapshot policy) such as creating (i.e., generating) backup or replication copies (i.e., archive) (Kottomtharayil: [0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Kottomtharayil. One having ordinary skill in the art would have found motivation to enable Anglin’s users to specify their preferences for the numerous parameters of storage operations just like in Kottomtharayil.
Claim 1 further recites “adding the one or more snapshots to a queue on the source file system that is associated with the replication relationship, wherein the snapshot is associated with a snapshot retention period that is local to the source file system, wherein the local snapshot retention period is provided by a corresponding snapshot policy that is local to the source file system and a remote replication retention period based on the replication relationship, and wherein each snapshot in the queue is ordered based on a time of creation of each snapshot on the source file system, and”.
Anglin’s source and target retention policies could be different [0016]. A retention policy could specify age limit (i.e., retention period) or number of versions to retain [0018], number of versions to replicate/expire at a time, etc. [0015]. Any versions violating the source/target retention policies are deleted by expiring oldest versions first – FIFO (i.e., queue of snapshots ordered by time of creation) ([0028], [0038]).
Claim 1 further recites “wherein each snapshot in one or more replication relationship queues is associated with a read only lock until removed from the one or more replication relationship queues; and”.
Anglin does not disclose this limitation; however, Bixby organizes snapshot copies of a file as a version set, which includes the production version of the file together with read-only (i.e., read only lock) snapshot copies – version files, and at least one read-write snapshot copy – branch file (Bixby: [0008]). A snapshot chain is used to track dependencies between snapshot copies of a file, which are enforced by snapshot delete (i.e., removal) operations (Bixby: [0163]-[0165]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Bixby. One having ordinary skill in the art would have found motivation to incorporate Bixby’s read-only constraint on snapshot copies in Anglin to prevent them from being modified inadvertently.
Claim 1 further recites “determining a snapshot that is in a first position in the queue based on the time of creation, wherein further actions are performed for the determined snapshot, including: in response to the local snapshot retention period being unexpired and the remote replication retention period being unexpired, copying the snapshot to the target file system; in response to the local snapshot retention period being expired and the remote replication retention period being unexpired, copying the snapshot to the target file system; and in response to the local snapshot retention period being expired and the remote replication retention period being expired, discarding the snapshot.”
Anglin’s source and target retention policies determine when to expire versions of an object at the source and target storage respectively [0006]. Versions of an object are replicated upon an object change, or periodically, by going through the following steps [0028]-[0029]:
replicate (i.e., copy) a version if target retention policy is not violated (i.e., remote retention period unexpired) (fig. 3A-3B);
expire versions on source storage according to source retention policy (fig. 4); and
expire (i.e., discard) versions on the target storage according to target retention policy (fig. 5).
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 22 recites “A system for managing data in a file system comprising: a network computer, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: providing a source file system and a target file system that are associated based on a replication relationship, wherein the replication relationship is associated with one or more snapshot policies that are user selectable, and”.
Anglin teaches a system for replication of versions (i.e., snapshots) of an object from a source to a target storage (i.e., replication relationship), according to a source and a target retention policy (i.e., snapshot policy) respectively [0006].
Anglin does not disclose the limitation on “user selectable”; however, Kottomtharayil teaches storage operations performed according to a storage policy (i.e., snapshot policy) (Kottomtharayil: [0007]). Storage preferences can be specified as default, or selected by a system user or administrator (Kottomtharayil: fig. 5, [0029]).
Claim 22 further recites “wherein the replication relationship includes three or more different categories of parameters, including snapshot policy parameters, snapshot relationship parameters, and replication parameters, and wherein one or more snapshot policy parameters comprise one or more of a source file system root directory, a snapshot identifier, a blackout window, or a local retention rule, and”.
Anglin identifies every object by an object identifier and a version number (i.e., snapshot identifier) [0027], and replicates versions of objects according to source and target retention policies (i.e., local retention rules) [0006].
Claim 22 further recites “wherein one or more snapshot relationship parameters comprise one or more of a network address, an identifier of the target file system, a directory in the source file system that is the root directory of the replication relationship, a root directory in the target file system or a blackout period, and”.
Anglin does not disclose this limitation; however, Kottomtharayil’s storage policy includes snapshot relationship parameters such as a data source (i.e., directory in the source file system), and a preferred network pathway (i.e., directory in the target file system) to perform a storage operation (Kottomtharayil: [0029]).
Claim 22 further recites “wherein one or more replication parameters comprise one or more of a replication period, a replication root directory, or a replication target root directory;”
Anglin does not disclose this limitation; however, Kottomtharayil’s schedule policy (i.e., replication parameters) specifies when and how often (i.e., replication period) to perform storage operations (Kottomtharayil: [0027]).
Claim 22 further recites “generating one or more snapshots on the source file system based on the one or more snapshot policies that configure each snapshot to preserve one of a point-in-time archive of a state of a same portion of the source file system or a current data archive of the source file system;”
Anglin teaches a system for replication of versions of an object from a source to a target storage, according to source/target retention policies specifying when to expire source/target versions [0006], but does not teach when to generate versions; however, Kottomtharayil teaches a schedule policy specifying (i.e., configuring) when (i.e., point-in-time) and how often to perform storage operations (i.e., snapshot policy) such as creating (i.e., generating) backup or replication copies (i.e., archive) (Kottomtharayil: [0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Kottomtharayil. One having ordinary skill in the art would have found motivation to enable Anglin’s users to specify their preferences for the numerous parameters of storage operations just like in Kottomtharayil.
Claim 22 further recites “adding the one or more snapshots to a queue on the source file system that is associated with the replication relationship, wherein the snapshot is associated with a snapshot retention period that is local to the source file system, wherein the local snapshot retention period is provided by a corresponding snapshot policy that is local to the source file system and a remote replication retention period based on the replication relationship, and wherein each snapshot in the queue is ordered based on a time of creation of each snapshot on the source file system, and”.
Anglin’s source and target retention policies could be different [0016]. A retention policy could specify age limit (i.e., retention period) or number of versions to retain [0018], number of versions to replicate/expire at a time, etc. [0015]. Any versions violating the source/target retention policies are deleted by expiring oldest versions first – FIFO (i.e., queue of snapshots ordered by time of creation) ([0028], [0038]).
Claim 22 further recites “wherein each snapshot in one or more replication relationship queues is associated with a read only lock until removed from the one or more replication relationship queues; and”.
Anglin does not disclose this limitation; however, Bixby organizes snapshot copies of a file as a version set, which includes the production version of the file together with read-only (i.e., read only lock) snapshot copies – version files, and at least one read-write snapshot copy – branch file (Bixby: [0008]). A snapshot chain is used to track dependencies between snapshot copies of a file, which are enforced by snapshot delete (i.e., removal) operations (Bixby: [0163]-[0165]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Bixby. One having ordinary skill in the art would have found motivation to incorporate Bixby’s read-only constraint on snapshot copies in Anglin to prevent them from being modified inadvertently.
Claim 22 further recites “determining a snapshot that is in a first position in the queue based on the time of creation, wherein further actions are performed for the determined snapshot, including: in response to the local snapshot retention period being unexpired and the remote replication retention period being unexpired, copying the snapshot to the target file system; in response to the local snapshot retention period being expired and the remote replication retention period being unexpired, copying the snapshot to the target file system; and in response to the local snapshot retention period being expired and the remote replication retention period being expired, discarding the snapshot.”
Anglin’s source and target retention policies determine when to expire versions of an object at the source and target storage respectively [0006]. Versions of an object are replicated upon an object change, or periodically, by going through the following steps [0028]-[0029]:
replicate (i.e., copy) a version if target retention policy is not violated (i.e., remote retention period unexpired) (fig. 3A-3B);
expire versions on source storage according to source retention policy (fig. 4); and
expire (i.e., discard) versions on the target storage according to target retention policy (fig. 5).
Claim 22 further recites “a client computer, comprising: a memory that stores at least instructions; and - 56 -Docket No.: QUMU-1-0331 one or more processors that execute instructions that perform actions, including, providing one or more of the one or more snapshot policies or one or more replication relationships.”
Anglin’s replication may be performed on behalf of a client node (i.e., client computer) connected to the source server to replicate objects owned by the client node (i.e., replication relationship) [0017].

Claim 2 recites “The method of Claim 1, further comprising: generating a replication snapshot on the source file system that is separate from the one or more snapshots; executing a replication job to copy the replication snapshot from the source file system to the target file system; and in response to the one or more snapshots being in the queue, performing further actions, including: pausing the execution of the replication job; copying the one or more snapshots to the target file system; and unpausing the execution of the replication job.”
When Anglin initiates a replication operation (i.e., replication job) of a version (i.e., snapshot) (fig. 3A, #300), if there are multiple unreplicated versions (i.e., queue not empty) (fig. 3A, #302), then replicate each unreplicated version, including the current one, if target retention policy is not violated (fig. 3B, #316). In other words, the original replication operation of the current version is not complete (i.e., paused) until all unreplicated versions are replicated [0029].
Claims 9, 16 and 23 are analogous to claim 2, and are similarly rejected.

Claim 4 recites “The method of Claim 1, further comprising: providing one or more other replication relationships on the source file system, wherein each other replication relationship is associated with a dedicated queue that is separate from the queue; and associating the one or more snapshot policies with each other replication relationship, wherein one or more different remote retention periods are provided by the one or more other replication relationships.”
Anglin’s system applies to replication of multiple versions (i.e., snapshots) of multiple objects from source to target storages (i.e., multiple replication relationships) [0020], each object being replicated according to a pair of source and target retention policies (i.e., snapshot policies) [0006].
Anglin does not disclose the limitation on dedicated queue; however, Bixby organizes snapshot copies of a file as a version set – staging queue. For multiple files, each file has a respective (i.e., dedicated) staging queue (Bixby: [0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Bixby. Because each object in Anglin has its own pair of source and target retention policies, one having ordinary skill in the art would have found motivation to maintain a dedicated queue for each object like in Bixby, to more efficiently perform replication and expiration of object versions.
Claims 11, 18 and 25 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of Claim 1, further comprising: providing one or more source storage systems for the source file system; and providing one or more target storage systems for the target file system, wherein the one or more source storage systems are associated with higher performance and higher cost than the target storage systems.”
Anglin’s system applies to replication of multiple versions of multiple objects from source to target storages [0020]. Anglin teaches claim 1, but does not disclose this claim; however, Kottomtharayil provides storage operations to create secondary copies (i.e., target storage) from the primary copy – production data (i.e., source storage). The primary copy typically is maintained in local memory or other high-speed storage device with fast data access (i.e., higher performance and higher cost) (Kottomtharayil: [0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Kottomtharayil. One having ordinary skill in the art would have found motivation to adopt the common industry practice described in Kottomtharayil in the replication system of Anglin to satisfy the production performance needs of source storage while keeping down the cost of target storage for data replication.
Claims 12, 19 and 26 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of Claim 1, further comprising, providing one or more blackout periods that are associated with the replication relationship, wherein copying the one or more snapshots in the queue are paused during the one or more blackout periods.”
Anglin teaches claim 1, but does not disclose this claim; however, Kottomtharayil’s storage operations to create secondary copies from production data typically take production data offline such that it is not available to clients. Thus they are typically not scheduled during daytime hours (i.e., blackout periods) to avoid impact on client operations (Kottomtharayil: [0006]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Kottomtharayil. One having ordinary skill in the art would have found motivation to adopt the common industry practice described in Kottomtharayil in the replication system of Anglin such that data replication does not interfere with or slow down normal production.
Claims 13, 20 and 27 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The method of Claim 1, wherein performing the further actions for the determined snapshot, further comprises, in response to the local snapshot retention period being unexpired and the remote replication retention period being expired, removing the snapshot from the queue.”
Anglin performs the following steps:
replicate a version if target retention policy is not violated (fig. 3A-3B);
expire versions on source storage according to source retention policy (fig. 4); and
expire versions on the target storage according to target retention policy (fig. 5). 
Thus when target retention policy is violated (i.e., expired) (fig. 3B, #316 & #322), the version is not replicated, but marked as replicated in the source storage (i.e., removed from the queue) (fig. 3B, #328).
		Claims 14, 21 and 28 are analogous to claim 7, and are similarly rejected.

Claims 3, 10, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin as applied to claims 1, 8, 15 and 22 above respectively, and further in view of Wiss et al. US patent application 2004/0098425 [herein “Wiss”].
Claim 3 recites “The method of Claim 1, wherein copying the snapshot to the target file system, further comprises: in response to an error condition that interferes with the copying of the snapshot to the target file system, performing further actions, including: pausing the copying of the snapshot to the target file system; and resuming the copying of the snapshot to the target file system, wherein one or more portions of the snapshot that are on the target file system are omitted from copying.”
Anglin teaches claim 1, but does not disclose this claim; however, Wiss replicates (i.e., copies) a transaction log (i.e., snapshot) from a source database to a mirrored transaction log at a standby (i.e., target) database, by copying synchronously (Wiss: [0018]). In other words, copying is performed with the standard all-or-nothing transaction semantics – the transaction log is copied completely exactly once (i.e., portions already copied are omitted from being copied again), even if the copying job is interrupted by errors at either the source or target databases.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Anglin with Wiss. One having ordinary skill in the art would have found motivation to incorporate the standard transaction semantics of Wiss in the copying jobs of Anglin to avoid partial or duplicate copying of portions of a snapshot.
Claims 10, 17 and 24 are analogous to claim 3, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Panidis et al. US patent 9,846,698 teaches maintaining point-in-time backup and recovery granularity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        




/ALEX GOFMAN/Primary Examiner, Art Unit 2163